Picture 3 [wwe-20200331xex10_30g001.jpg]

 

January 16, 2020

﻿

﻿

Frank Riddick

﻿

﻿

Dear Frank:

﻿

On behalf of World Wrestling Entertainment, Inc. (“WWE”), I am pleased to extend
the following offer of temporary employment:

﻿

Title:     Interim, Acting Chief Financial Officer

﻿

Location:     1241 East Main Street,  Stamford, CT  06902

﻿

Department:     Executive Office

﻿

Reports to:     Vincent McMahon, CEO & Chairman of the Board

﻿

Start Date:     January 17, 2020

﻿

End Date:     TBD

﻿

This offer is contingent upon satisfactory compliance with all Immigration
Control and Reform Act requirements. At all times, your employment relationship
with WWE will be “at-will.” This means that either you or WWE can end your
employment at any time, for any or no reason.

﻿

Compensation and Benefits

﻿

Base Salary:     $66,666.67 bi-weekly, less ordinary deductions and
withholding.  

﻿

Benefits:     As a temporary employee, you will not be eligible for medical
benefits, paid time off, including paid company holidays, vacation, personal
days and sick days, or any similar benefits afforded to regular employees.

﻿

Work Week:     While the standard work week is 40 hours per week, such hours are
subject to business needs as determined by management in its discretion. As an
exempt employee, your salary covers all hours worked during any given work week
or other time period. You are further expected to work all hours necessary to
meet the requirements of your position.

﻿

Travel & Expense:     The company will pay all reasonable travel and living
expenses during the assignment period.

﻿





--------------------------------------------------------------------------------

 

Picture 3 [wwe-20200331xex10_30g001.jpg]

 

﻿

Acceptance and Onboarding

﻿

Please indicate your acceptance by signing below and sending a copy of this
entire letter to James Johnstone via email at James.Johnstone@wwecorp.com.

﻿

Following acceptance of this offer, as it gets closer to your start date, you
will receive a communication granting you access to our Workday HR system where
you will have the opportunity to review and sign our policies and procedures
which will include, Confidentiality Non-Solicitation Agreement, Intellectual
Property Release & Waiver, Conflict of Interest and Code of Conduct, Email
Acceptable Use Guidelines, Equal Opportunity and Non-Harassment Policy, Employee
Handbook Policy, Policy Prohibiting Insider Trading, Social Media Policy, and
Fitness Center Waiver of Liability agreements.

﻿

On behalf of WWE, we are very pleased that you have accepted this offer and look
forward to having you join our team.

﻿

Sincerely,

﻿

/s/ James Johnstone

﻿

James Johnstone

Senior Vice President, Human Resources

﻿

ACKNOWLEDGED AND AGREED:

﻿

﻿

﻿

/s/ Frank Riddick1/16/2020

Frank RiddickDate

﻿

﻿



--------------------------------------------------------------------------------